City of New York v Hassan (2015 NY Slip Op 03781)





City of New York v Hassan


2015 NY Slip Op 03781


Decided on May 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 5, 2015

Tom, J.P., Andrias, Saxe, DeGrasse, Kapnick, JJ.


15003 450631/13

[*1] The City of New York, Plaintiff-Appellant,
vAbdo M. Hassan, Defendant-Respondent, Hudson Associates, et al., Defendants.


Zachary W. Carter, Corporation Counsel, New York (Michael J. Pastor of counsel), for appellant.
Law Office Of Christopher Lynn, Long Island City, (Christopher Lynn of counsel), for respondent.

Order, Supreme Court, New York County (Milton A. Tingling, J.), entered September 13, 2013, which, after a hearing, dismissed the City's complaint seeking a permanent injunction and sanctions pursuant to the Nuisance Abatement Law, unanimously reversed, on the law, without costs, the order vacated, and the matter remanded for further proceedings.
Sections 7-706 and 7-707(a) of the Administrative Code of the City of New York provides for a permanent or preliminary injunction to enjoin a public nuisance when the relevant criteria are established. Here, as found by the IAS court, it is undisputed that the City established that, within one year of its action, illegal sales of alcoholic beverages had occurred at defendants' premises on several occasions, in violation of the Alcohol and Beverage Control Law § 123(1)(a). In light of the proof of illegal sales at the premises over an extended period, the City has an " ongoing right to ensure that [defendants] do not subsequently recommence their illegal activities in the same location'" (City of New York v Ring, 34 AD3d 218, 219 [1st Dept 2006], quoting City of New York v Partnership 91, 277 AD2d 164, 164 [1st Dept 2000] and City of New York v Mor, 261 AD2d 185, 187 [1st Dept 1999], appeal dismissed 93 NY2d 1041 [1999]), despite the apparent abatement of the nuisance due to the removal of alcoholic beverages from the premises and the surrender of defendant's liquor license (see Ring at 219).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 5, 2015
DEPUTY CLERK